Citation Nr: 0818094	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  03-25 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for basal cell 
carcinoma and squamous cell carcinoma of the skin with 
metastasis to the head and neck, to include as due to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The veteran had active service from July 1966 to July 1968.  
The veteran also reported service in the Army Reserves from 
1980 to 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2002 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  Although the claims listed on the 
title page were previously denied by the RO, the RO 
readjudicated the claims as if the previous denials had not 
been issued based on the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), which in part eliminated the 
well-grounded claim requirement.  See Section 7(b)(A) & (B), 
Pub. L. No. 106-475, § 7, 114 Stat. at 2099-2100.  

It is noted that the January 2002 rating decision also denied 
a claim for service connection for non-Hodgkin's lymphoma and 
soft tissue sarcoma.  However, following the issuance of a 
statement of the case, which included this issue, the veteran 
specifically stated on his VA Form 9, Appeal to Board of 
Veterans' Appeals, that he was not pursuing an appeal as to 
that issue.  Accordingly, an appeal was not perfected and the 
issue is not before the Board at this time.

The veteran requested a Travel Board hearing in connection 
with the current claims.  The hearing was scheduled for July 
2007, but the veteran failed to report for the hearing.  A 
review of the veteran's claims file shows that the hearing 
notice was returned to the RO as "undeliverable."  As the 
veteran appears to have relocated from his last known 
addresses, the veteran should inform VA if he still wishes to 
have a hearing before the Board


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.



REMAND

Post-Traumatic Stress Disorder

The Board has reviewed all of the evidence of record in this 
case.  Regrettably, a remand is required for additional 
evidentiary development.  As a preliminary matter, the 
veteran contends that his PTSD is related to service, and 
specifically to events he experienced while in Vietnam.  The 
veteran does not allege that his PTSD arose out of events 
that occurred during his subsequent reserve service.

The veteran's service personnel records (SPRs) reflect that 
he served on active duty from July 1966 to July 1968.  The 
veteran's DD-214 Form showed that his military occupational 
specialty (MOS) was wheel vehicle repairman (truck mechanic) 
and that his rank at discharge was "SP-4."  A record of 
assignments revealed that the veteran was attached to "HQ 
Btry, 1st BN, 8th Arty" as well as "Btry B, 1st BN, 8th Arty" 
while in Vietnam.  The veteran was awarded the National 
Defense Service Medal, Vietnam Campaign Medal, Good Conduct 
Medal, Sharpshooter Badge (Rifle), Overseas Bars (2), Vietnam 
Service Medal, and Army Commendation Medal.

Interestingly, the veteran submitted a copy of his DD-214 
Form to VA in connection with the current claim.  The Board 
notes that this photocopy is of poor quality and difficult to 
read.  However, this copy of the veteran's DD-214 Form 
indicated that he was awarded the Combat Infantryman Badge 
(CIB).  Traditionally, the CIB was available only to those 
soldiers who had an infantry or special forces MOS.  In light 
of this discrepancy, the RO should contact the appropriate 
Federal agency and/or service department to request a copy of 
the veteran's DD-214 Form and complete copies of the 
veteran's SPRs for the period July 1966 to July 1968.  Once 
this development is complete, if a copy of the CIB award is 
not included, the RO should ask the service department 
whether (1) the veteran was awarded the CIB; and (2) whether 
the service department would award the CIB during the Vietnam 
Era to soldiers with the veteran's MOS.

Service medical records (SMRs) associated with the veteran's 
claims file show no evidence of a diagnosis of or treatment 
for any psychiatric abnormalities during the period of 
service from July 1966 to July 1968.  

In a PTSD Questionnaire dated June 1999, the veteran stated 
that he experienced the following stressful in-service events 
between January 1966 and January 1967 while attached to 
"Bravo Company, 1st Battalion, 8th Regiment, 25th Infantry 
Division" in Vietnam : people getting killed and dismembered 
(i.e., John T., O.B., Douglas Bar, and Donald Winslow), using 
drugs, having a mental breakdown and combat fatigue, as well 
as getting sick.  The veteran indicated that these events 
occurred in the "Iron Triangle, Bien Loc, Bien Ho, and Ahe 
Lock" while moving "a lot of firing support for 25th Inf. 
Div."  The Board notes that none of the names provided by 
the veteran appear on any Vietnam casualty list.

A VA mental health clinic progress note dated August 2001 
found the veteran to have depression as a result of numerous 
"stressors," including financial problems and physical 
ailments.  In a follow-up treatment note dated November 2002, 
a VA psychiatrist diagnosed the veteran as having major 
depressive disorder as well as PTSD.  No references to the 
veteran's military service were included in these treatment 
notes.    

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in June 2004 in connection with this claim.  The 
veteran provided a military service history in which he 
stated that he served in the Army from 1966 to 1968 with 
service in Vietnam from 1966 to 1967.  The veteran indicated 
that he trained as both a wheel vehicle repairman and a 
sniper, and that his rank at discharge was "E-7."  

The veteran claimed the following in-service stressors: (1) 
looking at little children left homeless "by us" or the 
Viet Cong; (2) going on patrol and wondering who would come 
back; (3) being in a convoy and watching the front vehicle 
get blown up; (4) watching "buddies" get blown up and 
seeing bodies of "young American boys;" (5) sitting at base 
camp and getting mortared; (6) trying to differentiate 
between friendly and enemy fire; (6) being at Cu Chi base 
camp with other "wolfhounds" and going out on "LERP" 
assignments or participating in "snatch and grab" or 
"search and destroy" missions in Laos and Cambodia.  The 
veteran also stated that two fellow soldiers, John T. Foster 
and O.B. Watkins, were killed in "firefights."  The 
impression was PTSD, Vietnam combat based, chronic, moderate 
to severe, and vascular dementia with depression.  

The veteran reported to VA in March 2006 for additional 
psychiatric care.  He reported feeling depressed since he 
lost his home, since his wife committed suicide 13 months 
ago, and because he continued to have a variety of physical 
ailments.  The impression was depression, not otherwise 
specified, and history of PTSD.  No references to the 
veteran's military service were included in the treatment 
note. 

VA does not currently have enough information to attempt to 
verify the stressors reported by the veteran.  Accordingly, 
the RO should contact the veteran one more time and request 
that the veteran fully describe the incidents, furnish the 
approximate month and year, within a two month period, as 
well as location of the alleged stressors, his unit, and 
names of individuals involved.  The veteran should be 
informed that it is to his benefit to provide as specific 
dates as possible.  Absent specific information that could 
be used to corroborate the veteran's alleged stressors, the 
veteran should be informed that VA is not obligated to 
continue its search for such information.
  
Carcinomas

The veteran also contends that he is entitled to service 
connection for basal cell carcinoma and squamous cell 
carcinoma, to include as due to exposure to herbicides.  

SMRs associated with the veteran's claims file show no 
diagnosis of or treatment for cancer for the period of July 
1966 to July 1968.  The veteran was also afforded a clinical 
evaluation and physical examination in June 1980 prior to 
entering the Army Reserves.  No evidence of cancer was noted 
at that time.  The veteran was given a clinical evaluation 
and physical examination in March 1986 prior to discharge 
from reserve service.  A notation on the examination report 
indicated that the veteran was diagnosed with and treated for 
basal cell carcinoma in February 1986.  The veteran underwent 
surgery to remove "skin tumors" from his left clavicle and 
right arm.  Unfortunately, neither the veteran's SMRs nor his 
SPRs from his period of reserve service are of record.  
Complete copies of these records should be obtained and 
associated with the claims file.  The RO should also verify 
his dates of active duty for training and inactive duty for 
training with the Reserves.

The Board notes that the veteran's long history of basal cell 
and squamous cell carcinomas are well-documented in the 
claims file.  For example, a private treatment note dated May 
1990 indicated that the veteran was being evaluated for 
progressive skin cancers.  D. Sharpe, M.D. noted that the 
veteran had a family history of basal cell carcinoma.  Dr. 
Sharpe noted that the veteran had basal cell carcinoma 
removed from the back of his neck in 1980, but that the 
veteran neglected to timely follow-up.  The carcinoma on the 
back of the neck recurred and continued to enlarge.  The 
impression was recurrent, neglected basal cell carcinoma.

Similarly, a VA radiation oncology consultation note dated 
September 1997 indicated that the veteran underwent a left 
superficial parotidectomy and selective neck dissection in 
August 1997.  The veteran's past medical history was 
significant for numerous basal cell and squamous cell 
carcinomas, and the examiner noted at that time that the 
veteran smoked one and one-half packs of tobacco per day and 
that he was a heavy equipment operator with "extensive" sun 
exposure.  

The veteran received additional private treatment in April 
2000 for a left preauricular mass.  J. Netterville, M.D., 
noted that the veteran was an unemployed construction worker 
who spent most of his grown life indoors.  Dr. Netterville 
indicated that the veteran had "some" sun exposure, but 
that this was not extensive.  The veteran admitted to smoking 
two packs of cigarettes per day.  The impression was 
recurrent squamous cell carcinoma of the left preauricular 
region.
Associated with the veteran's claims file is a note from S. 
Coleman, M.D. dated July 2000.  Dr. Coleman indicated that he 
first treated the veteran in 1997 for a large left-sided neck 
mass and parotid mass.  Of note, Dr. Coleman indicated that 
the veteran had numerous surgeries to remove skin cancers 
from his arms, chest, back, forehead, scalp, and ear.  Dr. 
Coleman stated: 

[o]ften times these cancers are 
certainly caused by sun exposure, 
however, it would be impossible to rule 
out the effect of his agent-orange 
exposure as a causative agent.  As I do 
not have extensive experience in this 
area, I cannot say for certain one way 
or the other but certainly the number of 
cancers and severity of his symptoms 
suggest that there maybe something in 
addition to sun exposure going on.

D. Tabor, M.D. indicated in a statement to VA dated 
September 2004 that the veteran had a long history of 
recurrent squamous cell carcinoma with numerous surgeries, 
including total resection of the left ear.  The veteran's 
last surgery resulted in a cerebrovascular accident (CVA) 
with right hemiplegia.  Dr. Tabor noted that the veteran 
experienced decreased visual acuity and multiple other 
problems with ambulation secondary to his malignant disease 
and its treatment.

VA has a duty to assist veterans to obtain evidence needed 
to substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough 
and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The veteran has 
not been afforded an examination in this case.  Thus, the 
RO should make arrangements for the veteran to undergo a VA 
examination to determine the nature and etiology of the 
veteran's carcinomas, and their relationship to service, if 
any. 

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court of Appeals for Veterans 
Claims (Court) held that VA has constructive notice of VA-
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
medical records pertaining to the veteran that are dated from 
July 6, 2006 to the present.

Finally, it is noted that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  The 
United States Court of Appeals for Veterans Claims has held 
that VA's duty to assist encompasses obtaining medical 
records that support an SSA award of disability benefits.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  
Accordingly, those records should be requested on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from SSA a copy 
of the SSA award letter or administrative 
decision granting disability benefits and 
the underlying medical records.  

2.  The RO should once again ask the 
veteran to provide information specific 
enough to allow VA to corroborate the 
veteran's alleged stressors.  In 
particular, the veteran should furnish the 
approximate month and year, within a two 
month period, as well as location of the 
alleged stressors, his unit, and names of 
individuals involved.  The veteran should 
be informed that it is to his benefit to 
provide as specific dates as possible.  
Absent specific information that could be 
used to corroborate the veteran's alleged 
stressors, the veteran should be informed 
that VA is not obligated to continue its 
search for such information.

3.  The RO should contact the appropriate 
Federal agency and/or service department 
to obtain a copy of the veteran's DD-214 
Form and complete copies of the veteran's 
service personnel file and service medical 
records from all periods of service, 
including his Reserve service.  The RO 
Should also verify all periods of active 
duty for training and inactive duty for 
training that the veteran had with the 
Reserves.  The RO should associate any 
evidence with the veteran's claims folder.  
All efforts to obtain these records should 
be fully documented, and the Federal 
agency and/or service department should 
provide a response if all of the records 
have already been provided.

If a copy of the CIB award is not included 
in the SPRs, the RO should contact the 
service department and inquire (1) whether 
the veteran received the CIB and (2) 
whether the service department awarded the 
CIB during the Vietnam Era to soldiers 
with the veteran's MOS.  Responses to 
these questions should be documented and 
associated with the claims file.

4.  The RO should contact the appropriate 
agency to attempt to verify any stressors 
for which the veteran provides sufficient 
information.  The RO is also requested to 
obtain unit histories for the period of 
time the veteran was in Vietnam.  If the 
agency responds that it will only provide 
information for a 60-day period, the RO 
should request unit histories for a two-
month period during the middle of the 
veteran's tour in Vietnam (unless the 
veteran informs the RO that another 60-day 
period should be requested).

5.  The RO should also contact the 
appropriate VA medical facilities and 
attempt to obtain medical treatment 
records that are dated from July 6, 2006 
to the present.  The RO should also 
attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand, provided 
that the veteran completes the required 
authorization forms.

6.  After the above development is 
completed, and only if a stressor is 
corroborated, or participation in combat 
is shown, the RO should also make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
examined by a VA examiner in order to 
ascertain the nature of all psychiatric 
disabilities and proper diagnoses thereof, 
to include PTSD as set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

If the examiner concludes that the veteran 
meets the criteria for a PTSD diagnosis, 
the examiner is asked to express an 
opinion as to whether the PTSD is at least 
as likely as not (i.e., 50 percent or 
greater possibility) related to the 
veteran's military service, and 
specifically, to a confirmed stressor.  
(Note: only a confirmed stressor, or a 
combat stressor not needing to be 
independently verified, can serve as a 
viable basis for the diagnosis).  The 
examiner must provide a complete rationale 
for any stated opinion.

7.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be examined by a VA 
examiner to ascertain the nature, 
severity, and etiology of the veteran's 
basal cell carcinoma and squamous cell 
carcinoma.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in 
the examination report.  The examiner is 
asked to express an opinion as to whether 
the veteran's carcinoma(s) are at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the veteran's 
active military service, to include 
exposure to herbicides.  The examiner must 
provide a complete rationale for any 
stated opinion.   

8.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



